Citation Nr: 0815659	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia, claimed as secondary to service-connected 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1967 until May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This matter was before the Board in March 2007.  At that 
time, the claim was denied.  The Board also denied claims of 
entitlement to service connection for a right hip disability, 
a right ankle disability, and degenerative changes of the 
lumbar spine.

The veteran appealed the Board's March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September Order, the Court vacated the March 2007 Board 
decision with respect to the bilateral knee claim and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings (Joint Motion).  The appeal as to the other 
three issues was dismissed, thus only the knee claim remains 
in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the present case, the veteran is claiming entitlement to 
service connection for a bilateral knee disorder, including 
as secondary to bilateral pes planus.  With respect to this 
claim, the Board finds that additional development is 
necessary to satisfy VA's obligations under the VCAA.  

Specifically, the evidence of record establishes a current 
bilateral knee disorder.  Moreover, there is no dispute that 
the veteran is service-connected for bilateral pes planus.  
However, the claims file does not contain a competent opinion 
addressing whether the bilateral knee disorder is proximately 
due to or the result of the pes planus.  Such an opinion is 
necessary in order to fairly consider the secondary service 
connection claim, thus one should be obtained.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, while the claim is on remand, an attempt should 
be made to associate any additional VA treatment records with 
the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment 
records from the North Florida/South 
Georgia Veteran Health System for the 
period from December 2002 to the present.

2.  Arrange for a health care provider to 
review the claims folder and state 
whether it is at least as likely as not 
that the veteran's bilateral 
chondromalacia is proximately due to or 
the result of his service-connected 
bilateral pes planus, or is otherwise at 
least as likely as not related to any 
incident of active service.  

If it is determined that an objective 
examination is required in order to fully 
respond to this inquiry, then one should 
be ordered and all necessary tests should 
be accomplished.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with any 
examination/opinion(s) conducted.                                                                                                                                                                      

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.	
	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

